Citation Nr: 0906191	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  04-34 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertensive 
vascular disease.  

2.  Entitlement to an effective date earlier than August 10, 
2007, for the grant of service connection with separate 10 
percent ratings for right and left hammertoes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The Veteran served on active duty from January 1974 to July 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, that denied service connection for 
hypertensive vascular disease.   

This matter also arises from an October 2007 rating decision 
that granted service connection for hammer toes of the right 
and left feet and assigned separate 10 percent ratings, 
effective in August 2007.  The Veteran was notified of the 
decision in April 2008 and thereafter disagreed with the 
effective date.  

A personal video conference hearing was scheduled before a 
member of the Board in November 2005 as requested by the 
Veteran.  As he failed to report and a request for 
postponement had not been received and granted, the case will 
be decided as though the request for a hearing had been 
withdrawn.  In addition, no further request for a Board 
hearing will be granted in the same appeal unless such 
failure to appear was with good cause and the cause for the 
failure to appear arose under such circumstances that a 
timely request for postponement could not have been submitted 
prior to the scheduled hearing date.  That type of situation 
is not shown in this case.  38 C.F.R. § 20.704 (2008).  

The issue of entitlement to an effective date earlier than 
August 10, 2007, for the assignment of an initial 10 percent 
ratings for hammertoes of the right and left feet is REMANDED 
to the RO via the Appeals Management Center in Washington, 
D.C.

In correspondence received in December 2008, the Veteran 
stated he wished to reopen his claim for service connection 
for eczema of the general body area and submitted medical 
evidence to support his claim.  That claim is referred to the 
RO for appropriate development.   

FINDINGS OF FACT

1.  The Veteran's claim for service connection for 
hypertensive vascular disease was received in October 2002.  

2.  The Veteran's substance abuse in service was a result of 
his own willful misconduct and not a result of service-
connected disabilities.

3.  The competent and probative medical evidence of record 
shows that chronic substance abuse in service was more likely 
than not to have aggravated the Veteran's hypertension in 
service.  


CONCLUSION OF LAW

Service connection for hypertensive vascular disease is 
barred as a matter of law.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.301, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).  

Here, the RO sent correspondence in November 2002, April 
2003, June 2003, February 2004, March 2004, June 2004, and 
approximately in mid-2007; a rating decision in September 
2003; and a statement of the case in August 2004.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
supplemental statement of the case issued in February 2008.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The Veteran's service 
medical records contain only the Veteran's January 1974 
enlistment physical examination report.  Multiple requests 
for additional service medical records to the National 
Personnel Records Center and the Adjutant General of the 
Alabama National Guard have failed to obtain additional 
records.  The Veteran's representative contends that an 
additional request is necessary.  However, since some 
military records were obtained and since follow up requests 
have been unsuccessful, the Board concludes that further 
requests would likely be futile.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination and 
opinion in relation to this claim.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  With 
chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997); 38 C.F.R. § 3.303(b).

Where a veteran served continuously for 90 days or more 
during a period of war or after December 31, 1946, and 
specified diseases, such as hypertension, become manifest to 
a compensable degree within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. § 3.307, 
3.309 (2008).

To prevail on the issue of service connection on the merits, 
there must be medical evidence of (1) a current disability; 
(2) medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

Hypertension or isolated hypertension must be confirmed by 
readings taken two or more times on at least three different 
days.  For VA purposes, the term hypertension means that the 
diastolic blood pressure is predominantly 90 millimeters or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 or greater with 
a diastolic blood pressure of less than 90.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101, Note (1).

The Veteran seeks entitlement to service connection for 
hypertension.  He contends that his hypertension first 
manifested in service or was aggravated by service.  The 
Veteran contends that he was not on a proper diet in service 
and as a result he had to have medical attention to maintain 
his high blood pressure problems.  

The Veteran's claim for service connection for blood pressure 
was received on October 30, 2002.  

As discussed above, only the report of the Veteran's entrance 
examination is of record.  At the entrance examination in 
January 1974 the Veteran's blood pressure was 150/92.  He had 
a 2 day blood pressure check the following two days.  The 
first day his blood pressure was 138/90 in the morning, 
154/80 at noon, and 138/86 in the afternoon.  The second day 
his blood pressure was 130/86 in the morning, 148/90 at noon 
and 136/78 in the afternoon.  He was found qualified for 
entry.  In a medical history accompanying the examination, 
the Veteran denied having or having had high blood pressure.  

In the Veteran's initial claim received in December 1991, he 
did not claim benefits for hypertension.  

VA treatment records from October 1990 to October 2002 show 
multiple hospitalizations for substance abuse.  A diagnosis 
of hypertension was first shown in 1992.  During the period 
covered, the records show that the Veteran sought treatment 
for hypertension for which he was prescribed medication.  
Those records do not relate the Veteran's hypertension to 
service.   

An intake note in October 1992 indicates the Veteran reported 
first abusing alcohol at age 15.  The initial diagnosis was 
severe alcohol and cocaine dependence.  He first started use 
of cocaine at age 31 and first abused at age 34.  A discharge 
summary for a period of hospitalization from September to 
October 1992 shows on admission the Veteran related a history 
of cocaine use in some form since 1985.  He also indicated 
that drinking was a problem and his drinking pattern went 
back to his military service when he had behavioral problems 
related to drinking and marijuana usage.  On examination at 
admission, the Veteran had difficulty talking about his drug 
abuse and alcoholism in the service but he eventually 
admitted to being busted for marijuana use and his drinking.  
A review of the cardiovascular system was negative for a 
history of hypertension.  The diagnoses included 
hypertension.

The Veteran was hospitalized in November 1993 for alcohol 
abuse.  The discharge summary noted an initial impression of 
hypertension associated with substance abuse with a family 
history of hypertension.  

A VA discharge summary for a period of hospitalization in 
April 1995 for an orthopedic disability noted a diagnosis of 
hypertension.  He reported a two year history of hypertension 
and was started on medication.   

A lay statement from the Veteran's former wife received in 
March 2003 states that when the Veteran was discharged from 
the Army he suffered with high blood pressure.  Over the 
years, he had to have medical care for high blood pressure.  
Another lay statement received in March 2003 was from a 
friend who had known the Veteran since 1991.  A few months 
after meeting him, she noticed that the Veteran was on blood 
pressure medication and over the years she had to take him to 
the hospital for medical problems to include high blood 
pressure.  

The Veteran testified in a January 2004 RO hearing that he 
was told at the time of enlistment examination when he had an 
elevated blood pressure reading to adjust his diet to control 
his blood pressure, specifically not to use salt or eat pork.  
He did so and his blood pressure was lowered and he was 
admitted to the service.  He further testified that even 
after controlling his diet, he was told he had high blood 
pressure at the time of discharge.  

In August 2003, a VA examiner noted the Veteran's medical 
history without noting a review of the claims file.  At the 
examination, the Veteran reported having two elevated blood 
pressure readings at the entrance examination and a third was 
low enough for him to pass his entry physical examination.  
He was advised to stop all salt and to avoid pork products.  
He was not diagnosed with hypertension or treated for 
hypertension during service.  At his separation he was 
advised to avoid salty products and to follow-up on his blood 
pressure at a later date.  From 1977 to 1980 he did not go in 
for any follow up.  The Veteran reported that in 1980 he 
sought medical treatment for some symptoms.  On examination 
his blood pressure was elevated and he was placed on 
medication.  The VA examiner discussed a series of blood 
pressure measurements taken in service that indicated a 
prehypertension condition.  However, the examiner incorrectly 
noted that those measurements were taken at the time of the 
Veteran's discharge rather than at enlistment as shown in the 
January 1974 physical examination.  The VA examiner offered 
an opinion that it was more likely than not that the 
Veteran's hypertension could be service connected.  However, 
the Board notes that the examiner's opinion on the 
relationship between the Veteran's current hypertension and 
blood pressure measurements in service was based on incorrect 
information.  

At a VA examination in August 2007, the Veteran reported he 
was told he had high blood pressure in 1974.  He did not 
recall when he started to take blood pressure medication.  
The examiner had reviewed the claims file.  Clinical findings 
were recorded.  The diagnoses included essential hypertension 
and chronic ETOH and substance abuse.  The VA examiner opined 
that the Veteran's hypertension was not as least as likely as 
not (less than 50 percent probability) first manifested in 
service or was aggravated in service.  The examiner stated 
that the Veteran had essential hypertension.  His blood 
pressure was high on the entrance examination in January 
1974.  The cause of essential hypertension was idiopathic in 
more than 90 percent of cases.  The examiner noted causes of 
secondary hypertension.  The examiner opined that the Veteran 
had chronic substance abuse in service which is at least as 
likely as not to have aggravated his hypertension in service.  

After review of the complete record, the Board finds that 
entitlement to service connection for hypertensive vascular 
disease is not established.

An injury incurred during active military service shall not 
be deemed to have been incurred in line of duty if such 
injury or disease was a result of the abuse of alcohol or 
drugs by the person on whose service benefits are claimed.  
For this purpose, alcohol abuse means the use of alcoholic 
beverages over time, or such excessive use at any one time, 
sufficient to cause disability to or death of the user.  38 
C.F.R. § 3.301(d).

Alcohol abuse is the use of alcoholic beverages over time, or 
such excessive use at any one time, sufficient to cause 
disability to or death of the user.  Drug abuse is the use of 
illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  38 
C.F.R. § 3.301 (2008).

Alcohol abuse and drug abuse, unless they are a secondary 
result of an organic disease or disability, are considered to 
be willful misconduct.  38 C.F.R. §§ 3.301(c)(2), 
3.301(c)(3).  The isolated and infrequent use of drugs by 
itself will not be considered willful misconduct.  However, 
the progressive and frequent use of drugs to the point of 
addiction will be considered willful misconduct.  38 C.F.R. 
§ 3.301(c)(3).

The relevant law, as found in 38 U.S.C.A. § 105(a), as 
amended by § 8052(a) of the Omnibus Budget Reconciliation Act 
of 1990, prohibits a grant of direct service connection for 
drug or alcohol abuse on the basis of incurrence or 
aggravation in the line of duty during service.  Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, 1388-351 (1990); VAOPGCPREC 
2-98 (Feb. 10, 1998), 63 Fed. Reg. 31263 (1998).

With respect to claims filed after October 31, 1990, an 
injury or disease incurred during active service will not be 
deemed to have been incurred in line of duty if the injury or 
disease was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  38 U.S.C.A. § 105 (West 
2002); 38 C.F.R. §§ 3.1(m).

The regulations provide that direct service connection may be 
granted only when a disability or cause of death was incurred 
or aggravated in line of duty, and not the result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, the result of his or her abuse of alcohol 
or drugs.  38 C.F.R. § 3.301(a).

The Board has carefully considered the Veteran's statements 
and those of his former wife and friend.  Each is competent, 
as a layperson, to report that as to which he has personal 
knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, 
they are not competent to offer a medical opinion as to cause 
or etiology of the claimed disability.  Routen v. Brown, 10 
Vet. App. 183 (1997) (layperson is generally not capable of 
opinion on matter requiring medical knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The lay statements and 
the Veteran's statements therefore are not competent medical 
evidence of a nexus (that is, a causal link) between 
hypertension and active service or the applicable presumptive 
period.  

Although the August 2003 VA examiner opined that it was more 
likely than not that the Veteran's hypertension could be 
service connected, his opinion was based on incorrect 
information and is of no probative value.  Accordingly, the 
Board finds that opinion is not competent medical evidence of 
a nexus between the Veteran's hypertension and active 
service.  The Board is not bound to accept medical opinions 
that are based on history supplied by the veteran, where that 
history is unsupported by the medical evidence or based upon 
an inaccurate factual background.  Black v. Brown, 5 Vet. 
App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458 (1993).

The Board finds that the August 2007 VA medical report and 
opinion is of greater probative value, in light of the VA 
examiner's having reviewed the entire claims folder, to 
include the service entrance examination records and post-
service treatment records, and then fully discussing the 
evidence.  Owens v. Brown, 7 Vet. App. 429 (1995) (the 
opinion of a physician that is based on a review of the 
entire record is of greater probative value than an opinion 
based solely upon the veteran's reported history).  It 
appears that the VA examiner's opinion was based upon review 
of the claims file and the application of sound medical 
judgment.  The examiner opined that the Veteran's 
hypertension was not as least as likely as not first 
manifested in service nor aggravated in service.  That 
opinion does not provide a link between the Veteran's 
hypertension and service.  

The examiner further found that the Veteran had high blood 
pressure at his entrance examination in January 1974 and the 
Veteran's chronic substance abuse in service at least as 
likely as not had aggravated his hypertension in service.  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  History of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions but will be 
considered together with all other material evidence in 
determinations as to inception.  Determinations should not be 
based on medical judgment alone as distinguished from 
accepted medical principles, or on history alone without 
regard to clinical factors pertinent to the basic character, 
origin and development of such injury or disease.  They 
should be based on thorough analysis of the evidentiary 
showing and careful correlation of all material facts, with 
due regard to accepted medical principles pertaining to the 
history, manifestations, clinical course, and character of 
the particular injury or disease or residuals thereof.  
History conforming to accepted medical principles should be 
given due consideration, in conjunction with basic clinical 
data, and be accorded probative value consistent with 
accepted medical and evidentiary principles in relation to 
value consistent with accepted medical evidence relating to 
incurrence, symptoms and course of the injury or disease, 
including official and other records made prior to, during or 
subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken into 
full account.  38 C.F.R. § 3.304(b) (2008); 38 U.S.C.A. 
§ 1111 (West 2002).

Here, the Board finds that the presumption of soundness is 
rebutted because a physician has interpreted the blood 
pressure readings existing prior to service as indicating the 
presence of hypertension prior to entry to service.  That 
evidence is clear and unmistakable.

A Veteran may be service connected for a disability resulting 
from drug abuse where that abuse is secondary to, or as a 
symptom of, a service-connected disability.  Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001).  In this case, the 
Veteran does not contend nor does the evidence show that his 
drug abuse was secondary to, or as a symptom of, a service-
connected disability.  Thus, consideration of a claim for 
service connection for hypertension resulting from drug abuse 
that is secondary to a service-connected disability is not 
warranted.

The Veteran's claim for entitlement to service connection for 
hypertension was received in October 2002.  Thus, although 
the August 2007 VA examiner found that that the Veteran had 
high blood pressure at entrance to service and his 
hypertension was aggravated during active service it is not 
deemed to have been incurred in the line of duty as the 
aggravation was a result of his alcohol and substance abuse.  
While the evidence of record does not necessarily support a 
finding of additional increase in disability during the 
veteran's service, the evidence of record shows that if there 
was in aggravation or increase in disability, it was more 
likely than not the result of the veteran's substance abuse.  
Accordingly, entitlement to service connection for the 
Veteran's hypertensive vascular disease is barred as a matter 
of law.

In sum, the facts in this case preclude the granting of 
benefits for a disability which results from the Veteran's 
abuse of alcohol and substance abuse.  Where application of 
the law to the facts is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  The Board finds that the  preponderance of the 
evidence is against the veteran's claim and that claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertensive vascular 
disease is denied.  


REMAND

In December 2008, the Veteran submitted a notice of 
disagreement to an October 2007 rating decision that granted 
service connection for hammertoes of the right and left feet 
and assigned separate 10 percent ratings effective in August 
2007.

The filing of a notice of disagreement initiates the appeal 
process.  Godfrey v. Brown, 7 Vet. App. 398 (1995).  It does 
not appear that a statement of the case has been issued with 
respect to the aforementioned issue.  Accordingly, because a 
timely notice of disagreement regarding this issue has been 
submitted, a remand is required in order for the RO to 
provide the veteran a statement of the case.  When a notice 
of disagreement has been timely filed, the Board should 
remand, rather than refer, the issue to the RO for the 
issuance of an statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999); 38 U.S.C.A. § 7105(d)(1) (West 2002).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the issue 
of entitlement to an effective date 
earlier than August 10, 2007, for the 
grant of service connection and assignment 
of initial 10 percent ratings for 
hammertoes of the right and left feet.  
Inform the veteran of his appeal rights.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
HARVEY ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


